

117 S1044 IS: National Manufacturing Advisory Council for the 21st Century Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1044IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Peters (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish the National Manufacturing Advisory Council within the Department of Commerce, and for other purposes.1.Short titleThis Act may be cited as the National Manufacturing Advisory Council for the 21st Century Act.2.National Manufacturing Advisory Council(a)DefinitionsIn this section:(1)Advisory CouncilThe term Advisory Council means the National Manufacturing Advisory Council established under subsection (b).(2)SecretaryThe term Secretary means the Secretary of Commerce.(b)EstablishmentThere is established in the Department of Commerce the National Manufacturing Advisory Council.(c)MissionThe mission of the Advisory Council shall be to—(1)ensure regular communication between the Federal Government and the manufacturing sector in the United States;(2)advise the Secretary regarding policies and programs of the Federal Government that affect United States manufacturing; (3)provide a forum for discussing and proposing solutions to problems relating to the manufacturing industry in the United States; and(4)ensure that the United States remains the preeminent destination throughout the world for investment in manufacturing.(d)DutiesThe duties of the Advisory Council shall include—(1)meeting from time to time to provide independent advice and recommendations to the Secretary regarding issues involving United States manufacturing;(2)completing specific tasks requested by the Secretary;(3)conveying input from key industry, labor, academic, defense, governmental, and other stakeholders to aid in the development of a national strategic plan for manufacturing in the United States;(4)monitoring the status of technological developments, critical production capacity, skill availability, investment patterns, emerging defense needs, and other key indicators of manufacturing competitiveness to provide foresight for periodic updates to the national strategic plan for manufacturing developed under paragraph (3);(5)soliciting input from the public and private sectors and academia regarding emerging trends in manufacturing, the responsiveness of Federal programming with respect to manufacturing, and suggestions for areas of increased Federal attention with respect to manufacturing;(6)monitoring global manufacturing trends and global threats to manufacturing sectors in the United States; and(7)with respect to the manufacturing.gov website, providing input and improvements in order to— (A)make that website more user-friendly so as to enhance the ability of that website to—(i)provide information to manufacturers; and(ii)receive feedback from manufacturers;(B)assist that website in becoming the principal place of interaction between manufacturers in the United States and Federal programs relating to manufacturing; and(C)permit that website to provide assistance to manufacturers relating to—(i)international trade and investment matters;(ii)research and technology development opportunities;(iii)workforce development and training programs and opportunities;(iv)small and medium manufacturer needs; and(v)industrial commons and supply chain needs.(e)Membership(1)In generalThe Advisory Council shall— (A)consist of individuals, appointed by the Secretary, with a balance of backgrounds, experiences, and viewpoints; and (B)include individuals with manufacturing experience who directly represent private industry, academia, and labor.(2)Public participationThe Secretary shall, to the maximum extent practicable, accept recommendations from the public regarding the appointment of individuals under paragraph (1).(f)Inapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Advisory Council or the activities of the Advisory Council. (g)Transfer of functions(1)In generalAll functions of the United States Manufacturing Council of the International Trade Administration of the Department of Commerce, including the personnel, assets, and obligations of the United States Manufacturing Council of the International Trade Administration of the Department of Commerce, as in existence on the day before the date of enactment of this Act, shall be transferred to the Office of the Secretary.(2)Deeming of nameAny reference in law, regulation, document, paper, or other record of the United States to the United States Manufacturing Council of the International Trade Administration of the Department of Commerce shall be deemed a reference to the Advisory Council.(3)Unexpended balancesUnexpended balances of appropriations, authorization, allocations, or other funds related to the United States Manufacturing Council of the International Trade Administration of the Department of Commerce shall be available for use by the Secretary for which the appropriations, authorizations, allocations, or other funds were originally made available.(h)SunsetThe Advisory Council shall terminate on September 30, 2025.